Citation Nr: 1014944	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  08-38 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A § 1151 for residuals of a left total knee 
replacement performed on February 11, 2003 at the VA Medical 
Center in Mountain Home, Tennessee.  

2.  Entitlement to service connection for left hip disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to July 
1961.  

This appeal arises from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran had a total left knee replacement performed on 
February 11, 2003 at the Mountain Home VA Medical Center.  He 
claims that as a result of that procedure he now has 
additional disability, a discrepancy in the length of his 
legs which has produced a left hip and low back disorder.  A 
VA medical opinion was obtained in July 2008, which indicated 
that the left hip and spine complaints were caused by the leg 
length discrepancy that followed the surgery at issue, but 
that "it is not unusual that a leg length discrepancy be 
seen after [total knee replacement]."  

Since this opinion did not address the specific legal 
criteria pertinent in claims under 38 U.S.C.A. § 1151, (i.e., 
whether there exists additional disability as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on VA's part in 
furnishing surgical treatment or whether the proximate cause 
of any additional disability was an event not reasonably 
foreseeable), a follow-up opinion will be sought.  

With respect to the left hip issue, it was adjudicated as a 
claim for service connection, when it appears it was a claim 
for compensation under 38 U.S.C.A. § 1151.  As such, it will 
be returned to the RO for consideration under that law 
(§ 1151).  

Finally, the Board observes that at his hearing in January 
2010, the Veteran's representative raised the question of 
obtaining medical quality assurance records as described in 
38 U.S.C.A. § 5705.  That statute, however, limits the 
disclosure of such records, and the Veterans Benefits 
Administration Adjudication Procedure Manual, (M21-MR), Part 
IV, Subpart ii, Chapter 1, Section A, Paragraph 3 i, includes 
a note which specifically instructs the RO not to request 
quality assurance investigative reports in conjunction with 
development of claims for benefits under 38 U.S.C.A. § 1151.  
As such, the Board will not seek these records, although it 
appears the appellant may request such records under 
38 C.F.R. § 17.509.   

In any event, under the circumstances described above, the 
case is REMANDED for the following actions:

1.  Request that a physician, with a 
background in orthopedic surgery, review 
the claims folder and answer the 
following questions:

Is the leg length discrepancy of the 
Veteran a result of carelessness, 
negligence, lack of proper skill, error 
in judgment or similar instance of fault 
on VA's part in furnishing surgical 
treatment on February 11, 2003?  

Was the leg length discrepancy reasonably 
foreseeable?

Was the leg length discrepancy the type 
of risk that a reasonable health care 
provider would have disclosed in 
connection with giving informed consent? 

2.  Thereafter, the matter should be 
readjudicated, including whether the 
Veteran is entitled to compensation 
benefits under 38 U.S.C.A. § 1151, for a 
left hip disability.  If the benefit 
sought on appeal remains denied the 
Veteran and his representative should be 
provided with an appropriate supplemental 
statement of the case and be given 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


